DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okunishi (US 7,164,621 B2).
Regarding claim 1, Okunishi discloses generating, from an aft direction of a marine vessel, one or more pulses of sound[Fig 1B; Col 8; Lines 46-60; Negative Y-axis being aft of vessel]; receiving, at the aft direction of a marine vessel, one or more echoes, in response to the generated one or more pulses of sound interacting with one or more physical objects[Fig 5A, 5B, Col 8; Lines 30-35; Sonar transducers send and receive sound pulses]; and performing an analysis on the received one or more echoes based upon the generated one or more pulses of sound[Fig 2, 3; Col 9; Lines 30-45; System analyzes returns], the analysis being performed based upon space-time Doppler filtering to detect range and direction of at least one of the one or more physical 
Regarding claim 10, Okunishi discloses at least one processor coupled to associated memory[Fig 2, 3], the at least one processor configured to implement: a generation module configured to generate, from an aft direction of a marine vessel, one or more pulses of sound[Fig 1B; Col 8; Lines 46-60; Negative Y-axis being aft of vessel]; a receiving module configured to receive, at the aft direction of a marine vessel, one or more echoes, in response to the generated one or more pulses of sound interacting with one or more physical objects[Fig 5A, 5B, Col 8; Lines 30-35; Sonar transducers send and receive sound pulses]; and a processing module, configured to perform an analysis on the received one or more echoes based upon the generated one or more pulses of sound, [Fig 2, 3; Col 9; Lines 30-45; System analyzes returns], the analysis being performed based upon space-time Doppler filtering to detect range and direction of at least one of the one or more physical objects[Col 11; Lines 10-40; Col 12; Lines 50-65; Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction].  
Regarding claims 2 and 11, Okunishi discloses the one or more physical objects include at least one of (i) game fish [Col 11; Lines 30-40]and (ii) a plurality of physical objects including one or more target objects and one or more reference objects[Col 14; Lines 55-65. Fish and sea bottom].  
Regarding claims 3 and 12
Regarding claims 4 and 13, Okunishi discloses the analysis includes one or more of acoustic detection, localizing, tracking, and sizing of at least one of the one or more physical objects. [Col 11; Lines 30-40].  
Regarding claims 5 and 14, Okunishi discloses the analysis is based upon estimating depth of at least one of the one or more physical objects.[Col 8; Lines 40-45 disclose downward transmission and Col 11; Lines 30-40 disclose distance, namely depth].  
Regarding claim 8, Okunishi discloses performing the generating of the one or more pulses of sound from at least one of below and astride the marine vessel.[Fig 20 has signal generation under and across the vessel].  
Regarding claim 17, Okunishi discloses the generation module is further configured to generate of the one or more pulses of sound from at least one of below and astride the marine vessel.[Fig 20 has signal generation under and across the vessel].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US 7,164,621 B2) as applied to claims 1 and 10 above, and further in view of Tobias (US 2016/0119065 A1).
Regarding claims 6 and 15, For claim 6, Okunishi does not explicitly teach – but Tobias does teach displaying live video of at least one of the one or more physical objects. [Title; Abstract; Fig 1; 0034, 0054]. 
For claim 15, Okunishi does not explicitly teach – but Tobias does teach a generation module configured to display live video of at least one of the one or more physical objects. [Title; Abstract; Fig 1; 0034, 0054]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi further in view of the underwater camera in Tobias in order to get live video to better confirm targets.
Regarding claims 7 and 16, for claim 7, Okunishi does not explicitly teach – but Tobias does teach displaying at least one of depth and temperature of a dredge attached to the marine vessel. [Fig 1, 2, 4; 0044, 0053, 0064] 
For claim 16, Okunishi does not explicitly teach – but Tobias does teach a generation module configured to display at least one of depth and temperature of a dredge attached to the marine vessel.[Fig 1, 2, 4; 0044, 0053, 0064]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi further in view of depth and temperature monitoring in Tobias in order to get better environmental conditions to track fish.
Regarding claims 9 and 18, For claim 9, Okunishi does not explicitly teach – but Tobias does teach performing the generating of the one or more pulses of sound from first and second 
For claim 18, Okunishi does not explicitly teach – but Tobias does teach the generation module is further configured to generate the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel.[0051]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi further in view mounting the sounder near the dredge Tobias in order to get accurate sea floor readings, additionally it would have been obvious to one having ordinary skill in the art to have a second sound source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645